Upon the hearing before the Court, it appeared, that riwh i., My. hew, of MuiTuchufetts, by Deed . f if , dated t m frit Day of 'larch, 1750, did give a ;erta>ii Negro (⅛; called Flora, unto his Daughter, Lucy' Lithe, i a the Wire of Little — That the faid Lucy Little alicrwards being a Widow, and having One Son called William Little, intermarried in Maiiachufetts with a Dr- Jofeph Eaton, who came from thence with his 'Wife to Sluev.lberry in Nevj-Jerfey, and at the fame Time brought the faid Negro Flora with them — That on the 3 ill Day of stugufi, 1752, the faid Dr. Eaton fold the faid Negro Flora with a Child lire then had called *20Rofe, unto one John Worthley — That lite i'. ■ j. on Worthkyby Till of Sale, dated ",7 th SepU.nlh r, <*;sk fold the iaid Negro Flora to one John William - i F'* John Williams the 8th cfdibr, x? -¡g, fold ihe laid agro Flora to the e"or 1 laid Dr. for the Sum of ' Nty-Pounds Yore-Money — That the kid Dr. Ea'oi m . mb . of Twenty tears ago, and about Five D vs mnr <>•> ■ Jacob Dennis had purchafed the afórela" . 1‘lcg.o Yr’ Rofe, Daughter of the fakl Flora, of the fr-i Jo’>. Worthley, he the laid Dr. Eaton informed the faid Jacoo DennL, he was collecting thofe Negroes for William k ttie (his Son-in-Law) — that they ihould return to him ■ .1 as they belonged to Mm ; and at that Time and oi-1 t afterwards declared that he was principled againii; Yavery, and that he never intended the faid Flora Ihould i .long to his Eftate, nor ihould any of Ms Children be L wh ed by having her as their Property — It alfo ap-pxa -cd that the laid Lucy Eaton furvived her faid Huí. band, the faid Dr. Eaton — That Ihortlv after the Death of the faid Dr. Eaton (to wit, about Seventeen Years ago) one Thomas White applied to the Í id T 1 < F to to purcliale and did purchafe at pri\ ate bale, ^ f h S, ning Wheel, which lite then laid ihe had not . < n life for, as ihe had given Flora free ⅜\ ho uied to 1 1 n the Did Wheel- — That fince that "1 > ne the lamí F 1 paifed for, and been efteemed a ficaWii’ s i 1 coniiderabte Time worked about n tl e . c > i ¡ c < the laid Widow Eaton, and in the lionit of il c 1 m 1 clow, and for the Wife of John Eaton tne eideit Son or the laid Dr. Eaton, and always received her Wages a; well from the laid John Eaton’s Wife, as the Neigh-bours ; and the laid Widow Eaton herí elf promifed to compenfate her therefor — .And it further appeared tire. whilil the laid Flora worked about for herfelf as afore-faid, fhe intermarried with a certain Jofeph Reap, a free Negro, with whom the laid Flora has ever fince lived unrnoleited and as a free Woman, and ftill continues lb to live — That after the marriage of the faid Flora with the faid Jofeph Reap, fhe had Two Children called Lydia, and Margaret (the prefent Claimant), that thefe Children lived with their faid Father and Mother, tv ho brought them up by their own Induftry without any Ex-pence or Trouble to any other Perfon whatfoever, until *21Lift Fall, when they were taken away from their faid Parents without their Confent — That lince the laid taking, it appears by a certain Inftrument of Writing, bearing date the 8th Day of January, 17 89, executed under the Hand and Seal of the aforeiaid William Little, (the Son-in-Law of the faid Dr. Eaton, and for whom the Rid Dr. Eaton declared as aforeiaid, he was colleftiog the Negroes) — That the faid William Little hath manumitted and let at Liberty the fa hi Flora and her laid Two Children, Lydia and Margaret; whereupon
Bloomfield, Attorney General, and R. Stockton for the State. — —
fl'L Williamfon, and Aaron Ogden for Defendant.
The Court having confidered this ft ate of Facts, and the arguments of Counfel on both Sides thereupon, are of Opinion, That, permitting the laid Negro W oman Flora to remain at Liberty for fo long a l ime, and to work for herfelf, and having intermarried with the faid Joieph Reap a free Man, with whom Ihe has ever fince lived as a free Woman, is fitch Evidence of Freedom, both of the faid Negro Woman Flora, and confequently of her Children, as to entitle the faid Negro Margaret Reap to her Difcharge ; and the Court do therefore accordingly order the laid Negro Margaret Reap to be difcharged and fet at Liberty from the laid David Lyon ; on Motion of the Attorney General.